Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

DETAILED ACTION
Pursuant to a preliminary amendment, claims 1-14, 19-22, 24 and 29 are currently pending in the instant application.

Election/Restriction
Restriction is required under 35 U.S.C. 121 and 372.

This application contains the following inventions or groups of inventions which are not so linked as to form a single general inventive concept under PCT Rule 13.1. 

In accordance with 37 CFR 1.499, applicant is required, in reply to this action, to elect a single invention to which the claims must be restricted.

Group I, claim(s) 1-14 and 19-22, drawn to a microfluidic device.

Group II, claim(s) 24, drawn to a system.

Group III, claim(s) 29, drawn to a method.

Groups I-III lack unity of invention because even though the inventions of these groups require the technical feature of the device of claim 1 comprising a routing layer, a mixing layer and a lid layer, as it does not make a contribution over the prior art in view of Dufva et al. (US20100190265; published July 29, 2010). Dufva et al. teach a microfluidic device comprising: a top part or lid; a base comprising channel; and chambers that provide one or more structured inner surfaces to distribute the flow and enhance mixing by creating a turbulent flow profile when fluid is flowing in the chamber, wherein the structures can be elevated or recessed in comparison with the normal smooth inner surface of the chamber, and can be positioned in the bottom of the chamber and can have the form of one or more rhombs, one of more successive arrow heads (herringbone), triangles, rectangles or as bars distributed in symmetric or asymmetric manner, oriented perpendicular or skew to the flow direction (interpreted as microfluidic channels; and patterns of different widths; chemical reservoirs; and chambers); as well as, a first layer comprising a microfluidic mixing tree 2 comprising a system of microfluidic channels that are open toward the surface turned towards the second layer 10, wherein the mixing tree 2 can mix two solutions in order to produce a chemical gradient; and there are two inlets to the microfluidic mixing tree 2, a first inlet 3 for one solution, and a second inlet 4 for a diluent and, on the other side of the microfluidic mixing tree 2 are several exit points 5 to the chambers; and wherein the entering channels 2 of the first layer 300 are joined to eight reservoirs of solutions; and that Figure 19 shows a split chip design, wherein the original chip of Figure 1a is split in two, such that the layer comprises a first part 1a containing a microfluidic mixing tree, and a second part 1b comprising washing chambers attached to the microarray slide (interpreted as a routing layer comprising a plurality of microchannels, and chemical reservoirs; a mixing layer comprising a tree mixers, microchannels and chambers; inlet holes; solutions provided by chemical reservoirs in fluid communication with the channels; a lid comprising chemical inlet holes and a plurality of vias) (paragraphs [0072]-[0075]; [0110], lines 1-12; [0144]; [0146]; and Figures 1a, 18a and 19).

 Therefore, the technical feature linking the invention of groups I-VII does not constitute a special technical feature as defined by PCT Rule 13.2, as it does not define a contribution over prior art for the reasons set forth above.

Species Election
This application contains claims directed to more than one species of the generic invention.
These species are deemed to lack unity of invention because they are not so linked as to form a single general inventive concept under PCT Rule 13.1. 
The species are as follows: 

A single specific species of characteristic of the microfluidic channels such as, for example, wherein microfluidic channels are vias (instant claim 2) OR wherein microfluidic channels are 100 to 1000 microns in width (instant claim 4), such as recited in instant claims 2 and 4 (please elected one of claims 2 or 4).

A single specific species of mixing layer such as, for example, wherein mixing layer forms the middle layer of the device (instant claim 3) OR wherein the mixing layer is configured to generate all possible drug combinations (instant claim 7), such as recited in instant claims 3 and 7 (please elected one of claims 3 or 7).

A single specific species of characteristic of the spheroid culture chambers such as, for example, wherein the spheroid culture chambers are coated in a PEG blocking agent (instant claim 6) OR wherein the spheroid culture chambers comprise a center sphere culture chamber, a ring chamber and a thin gap (instant claim 12) OR wherein the spheroid culture chambers are a plurality of different sizes (instant claim 19), such as recited in instant claims 6, 12 and 19 (please elected one of claims 6, 12 or 19).

A single specific species of what the device is configured to do such as, for example, wherein the device is configured to generate at least 3 different mixing ratios of chemicals (instant claim 8) OR wherein the device is configured to generate at least 5 different mixing ratios of chemicals (instant claim 9), such as recited in instant claims 8 and 9 (please elected one of claims 8 or 9).

A single specific species of a characteristic of the thin gap such as, for example, wherein the thin gap is approximately 5 microns in height and 50 microns in length (instant claim 13) OR wherein the thin gap comprises micropillars (instant claim 14), such as recited in instant claims 13 and 14 (please elected one of claims 13 or 14).

A single specific species of what the chambers comprise such as, for example, wherein the chambers comprise at least 20 micro-pillars (instant claim 20) OR wherein the chambers comprise micro-pillars 5 microns in height and 25 microns in side length (instant claim 21), such as recited in instant claims 20 and 21 (please elected one of claims 20 or 21).

The technical feature linking the various species of Groups I-III broadly appears to be the species of spheroid culture chambers such as, for example, wherein the spheroid culture chambers are coated in a PEG blocking agent (instant claim 6); or wherein the spheroid culture chambers comprise a center sphere culture chamber, a ring chamber and a thin gap (instant claim 12); or wherein the spheroid culture chambers are a plurality of different sizes (instant claim 19), such that the different spheroid culture chambers comprise different materials having different chemical and/or physical characteristics; the different culture chambers can have coatings, spacings, components, and/or layers that can comprise different thicknesses for attaching and/or culturing different cells at different rates or under different conditions; and/or the different culture chambers can interact (or not interact) with different cells, chemicals and/or reagents. Thus, thee features being unique to each species and not shared by any other cannot be a unifying feature. Therefore, the species therefore lack unity of invention a priori. 
Applicant is advised that the reply to this requirement to be complete must include (i) an election of a species or invention to be examined even though the requirement may be traversed (37 CFR 1.143) and (ii) identification of the claims encompassing the elected invention.
The election of an invention or species may be made with or without traverse. To preserve a right to petition, the election must be made with traverse. If the reply does not distinctly and specifically point out supposed errors in the restriction requirement, the election shall be treated as an election without traverse.

Applicant is required, in reply to this action, to elect a single species to which the claims shall be restricted if no generic claim is finally held to be allowable. The reply must also identify the claims readable on the elected species, including any claims subsequently added. An argument that a claim is allowable or that all claims are generic is considered non-responsive unless accompanied by an election.
Upon the allowance of a generic claim, applicant will be entitled to consideration of claims to additional species, which are written in dependent form or otherwise require all the limitations of an allowed generic claim. Currently, the following claims are generic: 1, 24 and 29.
Applicant is advised that the reply to this requirement to be complete must include (i) an election of a species or invention to be examined even though the requirement may be traversed (37 CFR 1.143) and (ii) identification of the claims encompassing the elected invention. 
The election of an invention or species may be made with or without traverse. To preserve a right to petition, the election must be made with traverse. If the reply does not distinctly and specifically point out supposed errors in the restriction requirement, the election shall be treated as an election without traverse.  Traversal must be presented at the time of election in order to be considered timely.  Failure to timely traverse the requirement will result in the loss of right to petition under 37 CFR 1.144.  If claims are added after the election, applicant must indicate which of these claims are readable on the elected invention or species.
Should applicant traverse on the ground that the inventions have unity of invention (37 CFR 1.475(a)), applicant must provide reasons in support thereof.  Applicant may submit evidence or identify such evidence now of record showing the inventions to be obvious variants or clearly admit on the record that this is the case.  Where such evidence or admission is provided by applicant, if the examiner finds one of the inventions unpatentable over the prior art, the evidence or admission may be used in a rejection under 35 U.S.C. 103(a) of the other invention.

REQUIREMENT FOR UNITY OF INVENTION
As provided in 37 CFR 1.475(a), a national stage application shall relate to one invention only or to a group of inventions so linked as to form a single general inventive concept (“requirement of unity of invention”). Where a group of inventions is claimed in a national stage application, the requirement of unity of invention shall be fulfilled only when there is a technical relationship among those inventions involving one or more of the same or corresponding special technical features. The expression “special technical features” shall mean those technical features that define a contribution which each of the claimed inventions, considered as a whole, makes over the prior art.
The determination whether a group of inventions is so linked as to form a single general inventive concept shall be made without regard to whether the inventions are claimed in separate claims or as alternatives within a single claim. See 37 CFR 1.475(e).
When Claims Are Directed to Multiple Categories of Inventions:
As provided in 37 CFR 1.475 (b), a national stage application containing claims to different categories of invention will be considered to have unity of invention if the claims are drawn only to one of the following combinations of categories:
(1) A product and a process specially adapted for the manufacture of said product; or
(2) A product and a process of use of said product; or
(3) A product, a process specially adapted for the manufacture of the said product, and a use of the said product; or
(4) A process and an apparatus or means specifically designed for carrying out the said process; or
(5) A product, a process specially adapted for the manufacture of the said product, and an apparatus or means specifically designed for carrying out the said process.

Otherwise, unity of invention might not be present. See 37 CFR 1.475 (c).

Rejoinder
The examiner has required restriction between product or apparatus claims and process claims. Where applicant elects claims directed to the product/apparatus, and all product/apparatus claims are subsequently found allowable, withdrawn process claims that include all the limitations of the allowable product/apparatus claims should be considered for rejoinder. All claims directed to a nonelected process invention must include all the limitations of an allowable product/apparatus claim for that process invention to be rejoined. 
In the event of rejoinder, the requirement for restriction between the product/apparatus claims and the rejoined process claims will be withdrawn, and the rejoined process claims will be fully examined for patentability in accordance with 37 CFR 1.104. Thus, to be allowable, the rejoined claims must meet all criteria for patentability including the requirements of 35 U.S.C. 101, 102, 103 and 112. Until all claims to the elected product/apparatus are found allowable, an otherwise proper restriction requirement between product/apparatus claims and process claims may be maintained. Withdrawn process claims that are not commensurate in scope with an allowable product/apparatus claim will not be rejoined. See MPEP § 821.04. Additionally, in order for rejoinder to occur, applicant is advised that the process claims should be amended during prosecution to require the limitations of the product/apparatus claims. Failure to do so may result in no rejoinder. Further, note that the prohibition against double patenting rejections of 35 U.S.C. 121 does not apply where the restriction requirement is withdrawn by the examiner before the patent issues. See MPEP § 804.01.

Inventorship
	Applicant is reminded that upon the cancellation of claims to a non-elected invention, the inventorship must be amended in compliance with 37 CFR 1.48(b) if one or more of the currently named inventors is no longer an inventor of at least one claim remaining in the application. Any amendment of inventorship must be accompanied by a request under 37 CFR 1.48(b) and by the fee required under 37 CFR 1.17(i).

Conclusion
	Any inquiry concerning this communication or earlier communications from the examiner should be directed to Amy M Bunker whose telephone number is (313) 446-4833.  The examiner can normally be reached on Monday-Friday (6am-2:30pm).
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Heather Calamita, can be reached on (571) 272-2876.  The fax phone number for the organization where this application or proceeding is assigned is (571) 273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at (866) 217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or (571) 272-1000.


/Amy M Bunker/
Primary Examiner, Art Unit 1639